United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3936
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Ronnie Terrell Walters

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: November 5, 2013
                            Filed: November 13, 2013
                                   [Unpublished]
                                  ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Ronnie Terrell Walters appeals the district court’s1 order denying his motion
for attorney fees and costs, which he filed after criminal charges against him were


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
dismissed without prejudice. Following careful review, this court concludes that the
district court did not abuse its discretion in denying Walters’s motion, given his failure
to offer any evidence that the government’s position in prosecuting him was
vexatious, frivolous, or in bad faith. See United States v. Monson, 636 F.3d 436, 438-
39 (8th Cir. 2011) (standard of review; defendant’s burden of proof); United States
v. Porchay, 533 F.3d 704, 710 (8th Cir. 2008) (evidentiary hearing is not required
unless serious factual disputes surround application for attorney fees).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-